Citation Nr: 0307828	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a 30 percent evaluation 
for PTSD.  The veteran disagreed with that evaluation, and 
after a Statement of the Case was issued in December 2001, 
the veteran submitted a timely substantive appeal dated in 
late December 2001 and received by VA in January 2002.

In his January 2002 substantive appeal, the veteran requested 
a Travel Board hearing.  He later amended this request, 
choosing a videoconference hearing before the Board.  The 
undersigned Veterans Law Judge conducted the requested 
videoconference hearing in April 2002.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's service-connected PTSD was manifested by 
reports of nightmares and flashbacks, difficulty sleeping, 
isolation, difficulty relating to co-workers and supervisors, 
difficulty working in large groups of people, and difficulty 
retaining employment; anxiety, blunted affect, and depression 
were noted on examination, and a Global Assessment of 
Functioning score of 60 was assigned; the veteran's PTSD was 
not manifested by circumstantial, circumlocutory, 
stereotyped, or irrelevant speech, difficulty understanding 
complex commands, impairment of short-term or long-term 
memory, spatial disorientation, neglect of personal 
appearance or hygiene, or inability to function 
independently.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for a 50 
percent evaluation for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.14, 4.45, 4.59, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 30 percent evaluation currently 
assigned for his service-connected PTSD does not accurately 
reflect the severity of the effect of that disability on his 
industrial capability.  The veteran himself specifically 
contends that he is entitled to a 50 percent evaluation for 
his service-connected PTSD; the veteran's representative 
contends that the veteran is entitled to a 70 percent 
evaluation.    

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing 


in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence.)

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By the discussion in a rating decision issued in July 2000, 
the veteran was advised of the criteria for a 50 percent 
evaluation for PTSD.  A statement of the case (SOC) issued in 
December 2001 provided the veteran with the general rating 
formula for mental disorders, setting forth the criteria for 
all schedular evaluations, and that SOC described the 
evidence of record and explained the RO's conclusions. 

The Board, by a letter apparently issued in January 2003 (the 
file copy is not date-stamped), advised the veteran of 
enactment of the VCAA and of the provisions of that 
enactment.  He was afforded the opportunity to submit medical 
or other 


evidence to substantiate his claim, and was advised that he 
could submit employment information, including statements 
from former employers, or from co-workers or supervisors, to 
establish the impact of PTSD on his industrial capacity.  The 
veteran was advised of his responsibility to identify 
evidence and VA's responsibility to obtain identified 
evidence.  The veteran has not responded to this letter. 

The veteran was afforded VA examination in June 2000.  The 
veteran provided testimony on his own behalf at the 
videoconference hearing before the Board in April 2002.  The 
veteran's testimony at the videoconference hearing 
establishes that there is no additional medical evidence 
available, and the veteran has not identified any other 
relevant evidence.
 
The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his claim 
for an increased evaluation, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula 


for mental disorders, which became effective prior to the 
veteran's claim, a 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See DC 9411.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to 


perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  Id.

Factual background

Historically, the veteran's Report of Transfer or Discharge, 
DD 214, reflects that he was awarded the Combat Infantryman 
Badge, among other awards and decorations. 

The claims file establishes that the veteran first sought 
service connection for PTSD in February 1998.  On VA 
examination conducted in April 1998, the veteran reported 
having chronic flashbacks.  He was unemployed, and reported 
that he had held numerous jobs since service.  Each job 
usually lasted for only a year or two.  He remained married 
and had three children.  He socialized with friends and 
relatives.  The examiner assigned a Global Assessment Of 
Functioning (GAF) scale score of 60.  By a rating decision 
issued in June 1998, the veteran was granted service 
connection for PTSD, and a 30 percent evaluation was granted.  

The veteran was scheduled for a routine review examination to 
determine the continued severity of his disability in June 
2000.  Following this examination, the RO issued a rating 
decision in July 2000 that continued the 30 percent 
evaluation in effect for PTSD.  The veteran disagreed with 
that evaluation.

The medical evidence of record consists of the veteran's June 
2000 review examination.  At that time, the veteran reported 
that he had been experiencing frequent intrusive 
recollections of his combat experiences for many years.  He 
indicated that certain triggers, such as watching war movies, 
would cause such recollections.  He stated he would become 
teary-eyed and therefore tried to avoid watching such movies.  
The examiner noted that the veteran reported nightmares once 
every two or three weeks, but stated that flashbacks were 
more frequent.  He stated he was not on any medication for 
any psychiatric disorder and was not under psychiatric care 
at the present time.  He reported completing high school and 


attending two years of college.  He reported that he 
currently worked part-time helping a friend with a business.  
He reported that he remained married.  He reported no legal 
problems.

The veteran was dressed appropriately.  He was friendly and 
cooperative.  He had good eye contact.  His voice was normal 
in tone and volume.  His speech was coherent and focused.  
There was no looseness of associations, flight of ideas, 
paranoia, delusions, or hallucinations.  He reported no 
suicidal or homicidal ideation, plans, or impulses.  He was 
alert and well-oriented to time, place, and person.  His 
affect was constricted in range, and his mood was anxious and 
somewhat depressed.  His memory was intact to recent and 
remote spheres, but he had difficulty with his immediate 
memory.  His judgment was appropriate, but his insight was 
limited.  The examiner assigned a GAF score of 60.  

At his April 2002 Board hearing, the veteran testified that 
he remained married to his wife of 36 years, and they had 
three grown children.  He testified he did not have family 
problems, that he was able to relate to his family and was 
close to them.  He said his children had never gotten into 
trouble and were doing well.  He testified that his primary 
problem was at night, because he slept restlessly and would 
wake up several times during the night with flashbacks and 
think about what happened in Vietnam.  He testified that he 
had intrusive recollections of Vietnam every day, varying 
from 10 minutes a day to an hour some days, or sometimes as 
long as eight hours after a flashback.  He testified that he 
had nightmares or flashbacks two or three times a week, on 
average.  

Regarding employment, the veteran testified that he had been 
gainfully employed for several years prior to service and had 
never had a problem with his employment or his employer.  He 
stated he now had a problem with authority figures and was 
unable to relate to other employees because they had not been 
through what he had.  He stated that he had only a couple of 
friends, former military men who could relate to his 
experiences.  He stated that problems or issues with prior 
bosses were primarily due to lack of communication or 
breakdown of communication.  He 


testified that he could be violent when he had flashbacks, 
but most of the time he just withdrew.  He reported that he 
sometimes thought about suicide or homicide, but those 
thoughts did not last long.  He testified that the primary 
impact of his experiences on his family was his inability to 
stay at a job.  He testified that he last worked on a part-
time basis, selling credit card machines.  He worked at that 
job for about a year and a half.  He testified, in essence, 
that he left that job because he had difficulty working in a 
crowd.  He testified that his last group therapy or session 
with a psychiatrist had been in about May 2000.  

Analysis

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 is assigned where the 
individual has some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but is generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school function.  
Thus, the GAF score assigned for the veteran's current 
functioning, a GAF score of 60, indicates high functioning in 
the moderate range of symptoms, or functioning just below the 
level which would be assigned for mild symptoms.  The GAF 
score does not support the veteran's claim that he is 
entitled to an evaluation in excess of 30 percent for PTSD.

In particular, the evidence reflects that the veteran is 
functioning quite well in his home and family life, remaining 
in a long-term marriage of more than 35 years.  He describes 
his relationship with his wife and children as "close."  

In contrast, the evidence of record reflects that the veteran 
has had considerable difficulty in employment.  He reports 
frequent changes of employment since his 


service discharge, with most jobs since service lasting one 
or two years.  More recently, the veteran worked part-time, 
as of the VA examination of June 2000, but was unemployed at 
the time of his testimony before the Board in April 2002.  He 
testified at his April 2002 videoconference hearing that his 
normal daily routine involved going to the library to look 
for information about possible employment and sending in 
applications for jobs, although he was not yet again 
employed.  The veteran indicated he had difficulty dealing 
with authority figures and had difficulty communicating with 
employers, although he did not provide specific testimony or 
other evidence as to how these difficulties impaired his 
ability to obtain or retain employment.  

The evidence clearly reflects that the veteran's PTSD has 
only occasional effects on the veteran's home and family 
life, or effects to which the veteran and his family can 
adapt.  However, the evidence appears to reflect more serious 
effects on the veteran's industrial capacity.  The Board 
notes that there is no objective evidence to substantiate the 
veteran's report that he is currently unemployed, nor is 
there specific evidence of record which substantiates his 
prior report that he was working part-time, nor is there 
objective evidence of record which substantiates the 
veteran's statements regarding his difficulties obtaining and 
retaining employment since his service discharge.  However, 
there is no indication in the record that the veteran's 
statements regarding his employment history are not credible.  

The weight of the evidence which suggests that the veteran's 
PTSD warrants a 30 percent evaluation is essentially in 
equipoise with the evidence that industrial impairment due to 
PTSD may warrant a 50 percent evaluation.  However, as noted, 
there is nothing in the record which suggests that the 
veteran's statements are not credible.  Accordingly, 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that an increased evaluation, to 50 percent, is 
warranted at this time.

However, the evidence discloses that the veteran does not 
meet or approximate the criteria for a 70 percent or 100 
percent evaluation for PTSD.  Specifically, there is no 
evidence of circumstantial, circumlocutory, or stereotypical 
speech, so as to meet 


the criteria for a 50 percent evaluation.  There is no 
evidence that the veteran ever displayed illogical or obscure 
speech so as to meet the criteria for a 70 percent 
evaluation.  Although the veteran did manifest depression and 
anxiety, he did not manifest near-continuous panic, he did 
not neglect his personal appearance or hygiene, and he did 
not manifest symptoms of severe loss of contact with reality 
such as delusions, disorientation to time or place, or other 
severe symptoms specified in the criteria for a 70 percent 
evaluation or a 100 percent evaluation.  

The GAF scale score assigned when the veteran submitted the 
claim on appeal, a GAF score of 60, indicates both moderate 
symptoms and moderate difficulty in social and occupational 
functioning, consistent with a 50 percent evaluation, but 
that score is not consistent with a 70 percent evaluation.  
See DSM-IV at 46-47; Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The evidence is not in equipoise to meet or approximate the 
criteria for a 70 percent or 100 percent evaluation.  Because 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  

The veteran was not hospitalized for treatment of PTSD during 
this period.  Although the veteran has described a 
combination of nightmares and flashbacks occurring on average 
two to three times per week, this symptomatology is 
encompassed within the criteria for a 50 percent evaluation.  
There is no evidence of factors suggesting an unusual 
disability picture or factors not encompassed with the rating 
criteria for the 50 percent evaluation.  The RO determined 
that the veteran's symptoms did not present an unusual 
disability picture requiring referral for consideration of an 
extraschedular evaluation, and discussed that determination 
in the December 2001 SOC.  The Board agrees.  Remand for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
required.  See Floyd v. Brown, 9 Vet. App. 88 (1996).




ORDER

An increased evaluation to 50 percent for PTSD is granted, 
subject to laws and regulations governing effective dates of 
monetary awards; the appeal is granted to this extent only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

